Citation Nr: 1112423	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  03-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In April 2007, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When a claim has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD before reaching the merits of the claim.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was initially denied in an unappealed September 1997 rating decision.  

2.  The evidence received since the September 1997 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.

3.  PTSD is due to an in-service stressor for which there is corroborative evidence.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  PTSD was incurred due to active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran was denied service connection for PTSD in an unappealed September 1997 rating decision.  The RO found that the evidence of record did not verify the Veteran's claimed in-service stressors.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the record since the September 1997 rating decision includes a February 2003 lay statement from a Marine who served with the Veteran in Japan.  The statement confirms that two or three major riots occurred in Iwakuni, Japan during the time period described by the Veteran.  The Veteran has also submitted internet articles detailing the racial tensions that existed in the armed services during the Vietnam era.  Finally, in January 2003 and November 2003 statements, the Veteran's friends and family described how his behavior changed upon his return from active duty and verified that the Veteran wrote to them of his harassment during service.  This evidence verifies the stressors reported by the Veteran and pertains to an element of service connection that was previously lacking.  The evidence is clearly material and reopening of the claim is warranted. 


Reopened Claim

The Veteran contends that PTSD was incurred as a result of traumatic experiences during active military service.  He has reported that he was continuously harassed and subjected to threats because of his race while stationed at Camp Pendleton, California.  In addition, while serving in Iwakuni, Japan, the Veteran reported that he was physically assaulted during a race riot in March 1972 that caused a laceration to his lip.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The record establishes consistent diagnoses of PTSD throughout the claims period, therefore, the focus of this is case is whether the Veteran's PTSD is related to stressors during service and whether the evidence establishes such stressors occurred. 

Service treatment records are negative for treatment or complaints of a psychiatric condition and the Veteran was found to be psychiatrically normal at the May 1972 separation examination.  One of the Veteran's contentions is that he was assaulted during a race riot in Iwakuni in March 1972, and treatment records document treatment for a lip laceration in March 1972.  In addition, service personnel records document several instances of behavioral problems, including a court martial conviction in April 1972 for striking an officer and failing to obey an order.

The Veteran was first diagnosed with PTSD in September 1996, but the record establishes psychiatric treatment dating to the 1970s.  In November 1988, the Veteran was admitted to a private hospital for severe depression, and was noted to have undergone psychiatric and substance abuse treatment 10 years ago.  The Veteran continued to undergo treatment for substance abuse through the early to mid 1990s, and in July 1995 he began treatment with occupational and addiction therapists at the Puget Sound VA Medical Center (VAMC).  At that time, the Veteran attended a lecture on PTSD and expressed concern regarding his military stressors.  In November 1995, the Veteran was treated for severe burns incurred during an attack by his girlfriend's son.  In September 1996, he was diagnosed with PTSD related to the burning by a VA social worker.  Similarly, upon VA examination in June 1997, a diagnosis of PTSD due to the 1995 burning was also rendered.  During the examination the Veteran also reported experiencing traumatic stressors of racial harassment during active duty service at Camp Pendleton in 1971.  

More recently, the Veteran's VA and private health care providers have attributed his PTSD to both military service and the November 1995 burning.  In October 2002, June 2004, and November 2009 statements, the Veteran's VA psychiatrists linked his PTSD to his reported military harassment and discrimination.  The record also contains April 2006 and December 2009 examination reports from the Veteran's private therapist connecting the Veteran's PTSD to service.  The private therapist opined that 80 percent of the Veteran's PTSD was due to service stressors as the reported racial harassment took place over a sustained period early in the Veteran's life as opposed to the November 1995 burning, which was a single incident and occurred when the Veteran was unconscious.  The Veteran was also provided a VA examination in July 2008 that indicated PTSD was due to both trauma during the military and the burning attack.  The VA examiner concluded that the Veteran's stressors were both active and inseparable.

The record therefore establishes that the Veteran's PTSD is due to both military and post-military stressors.  The Board notes that the Veteran first reported the incurrence of his military stressors in July 1995, prior to the incident when he was burned in November 1995, and the Veteran's private therapist has opined that the in-service stressors are responsible for the majority of his PTSD.  In addition, the July 2008 VA examiner found that the Veteran's military and non-military stressors were inseparable.  The Board therefore finds that the evidence is at least in equipoise concerning the presence of a link between the Veteran's PTSD and active duty service.  Resolving reasonable doubt in his favor, the Board concludes that the record contains sufficient medical evidence of a link between an in-service-stressor and the Veteran's PTSD symptoms.

With respect to the third element of service connection for PTSD, credible supporting evidence that the claimed in-service stressors occurred, the Veteran has not alleged any involvement in combat, and service personnel records do not provide any evidence confirming the Veteran's participation in combat.  Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

In this case, the Veteran contends that he was subject to continuous racial harassment and discrimination during his duty assignment at Camp Pendleton.  He testified in October 2004 that he was the only black soldier in his barracks, received death threats, and was restricted to his barracks after a confrontation with a superior officer.  As a result of the harassment, the Veteran requested a transfer to the Republic of Vietnam, but was instead transferred to Iwanuki, Japan.  In March 1972 he witnessed a race riot and received a laceration to his lip.  He also testified that he was threatened by military policeman while running for the barracks during the riot.  

Service department records, including the command chronology of the Veteran's unit in Japan, the 1st Marine Aircraft Wing, FMF Pacific, do not document any incidents of racial harassment or riots.  They do, however, show treatment for a lip laceration in March 1972 and establish that the Veteran had several behavior problems during service.  The Veteran has also submitted a February 2003 statement from a soldier who served in Iwanuki during 1972 and had personal knowledge of the riots reported by the Veteran.  Additionally, the record contains lay statements from the Veteran's friends and family stating that he wrote about being harassed during military service and describing his behavioral changes upon his return from active duty.  The Veteran has also submitted a Congressional Quarterly article describing the racial tensions that existed in the armed forces during the Vietnam era, and excerpts of testimony from the January to February 1971 "Winter Soldier Investigation," pertaining to racial problems in Iwanuki.  While none of this evidence by itself verifies the Veteran's reported stressors, the Board finds that as a whole they provide corroborative evidence substantiating the claimed stressors.  

Therefore, while the Veteran's service records do not specifically document instances of harassment and the occurrence of a riot during service, the Board finds that the record contains sufficient corroborative evidence to establish that the claimed in-service stressors occurred.  The weight of the evidence is therefore in favor of the claim and service connection for PTSD is granted.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  


ORDER

Reopening of the claim for entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


